Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email on 02/23/2022 resulting from an interview with John P. Murtaugh on February 22, 2022.
CLAIMS
Refer to the attached pdf for examiner’s amendment to claim 1.
Claim 6 is canceled.
REASONS FOR ALLOWANCE
Claims 1-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses a main body (2, fig 2) and a head (3) joined at a coupling surface (3a), a piston (5), and a valve seat (6) with an access opening (6a) in the head.  The access opening is used to install the suction valve (7) and the delivery valve (8), a suction valve portion of the valve seat (6) is sized smaller than the delivery valve portion of the valve seat (6), so the delivery valve (8) can be inserted after the 
Clark (USPN 578,002) discloses a main body (everything above element C, fig 1), a head (A and C) joined at a coupling surface (where C meets F), a piston (I), and a valve seat (valve seat of D) with an access opening (hole in C that holds the valves) in the head.  The access opening has a suction valve (D) and a delivery valve (E). The head also has an intake manifold and a delivery manifold (in C, see annotated figure 1 in non-final rejection 11/23/2021). However, Clark does not disclose a suction valve portion of the valve seat is sized smaller than a delivery valve portion of the valve seat, so the delivery valve can be inserted after the suction valve.  Clark also does not disclose a delivery manifold in a space between the piston and the valve seat in the head. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746